DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 12/29/2021.
Claims 1-20 are pending of which claims 1, 10 and 18 are independent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190349960 to Li (hereinafter “Li”) in view of WO. Pub. 2018085144 to Denoo (hereinafter “Denoo”).

Regarding claim 1: Li discloses a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: performing a receiver beam evaluation procedure that determines whether a receiving beam is to be changed from a first receiving beam to a second receiving beam (Li, see paragraphs [0010], using beam management procedure the current serving beams are replaced with alternative beams, where first measurement and evaluation of the serving beams and other alternative beams is performed where a UE may monitor multiple beams including active and non-active beams; the active beams may be selected by the gNB from a subset of monitored beams; in an example, the beam candidate set is updated and new beam sweeping and beam refining is initiated when most of the monitored beams are downgraded, it should be known that there is no instruction used, the process is done by monitoring beam and performing the necessary action as a result of the outcome of the monitoring), 

However, Li does not explicitly teach wherein the receiver beam evaluation procedure is performed by the user equipment without receipt of an instruction from network equipment; based on the performing, transmitting, to the network equipment, a request for the network equipment to facilitate execution of an on-demand beam management procedure at the user equipment, wherein the on-demand beam management procedure replaces periodic transmission of beam management reference signals by the network equipment; and receiving, from the network equipment, a response to the request, wherein the response comprises an indication of an action to be performed based on the transmitting and a result of the receiver beam evaluation procedure, and wherein the action comprises updating a previously reported beam management reference signal received power and refreshing a receiver beam selection at the user equipment. However, Denoo in the same or similar field of endeavor teaches wherein the receiver beam evaluation procedure is performed by the user equipment without receipt of an instruction from network equipment(see paragraph [0183], in order to evaluate a beam, a WTRU may perform beam management procedures as a function of the activity level (e.g., level of L1/L2 activity) of the WTRU and as a function of the power state of the WTRU, for example, the WTRU may establish one or more beam management procedure (BMP) instances based on changes in activity level in the WTRU, where a change in BM state at the WTRU may result in a change of the power saving state of the WTRU based on the configured linkage between BM states and power saving states, for example, in BM state  21 or 22 in FIG. 6, there is a change performed after evaluation of the states of each beam in the set); based on the performing, transmitting, to the network equipment, a request for the network equipment to facilitate execution of an on-demand beam management procedure at the user equipment, wherein the on-demand beam management procedure replaces periodic transmission of beam management reference signals by the network equipment (WO 2018085144, see paragraph [0201], a WTRU may be configured to perform beam management procedures on-demand based on certain local triggers, like changing the state of certain procedures,  i.e., the beam management procedures may trigger changes to the DRX state of the WTRU, etc.,  even though the local triggers may not affect the DRX state, and see paragraph [0163], FIG. 6,  when the WTRU enters a beam management (BM) state, the WTRU may stop transmitting reference signals and measurement feedback that are used for narrow beam pair establishment and/or maintenance; the characteristics of beam management procedures may be replaced with the periodicity of reference signal transmission and/or measurement, which includes,  the number of beams to monitor control channel, the number of backup beams to track, the number of beams to report, the types of beams to report, and/or the periodicity of beam feedback reporting may be adapted based on the power state. For example, in BM state  21 or 22 in FIG. 6, the WTRU may be configured to perform lower rate of reference signal transmission, longer measurement intervals, slower/less detailed feedback, and/or perform a beam management procedure with a configuration based on BM state); and receiving, from the network equipment, a response to the request, wherein the response comprises an indication of an action to be performed based on the transmitting and a result of the receiver beam evaluation procedure, and wherein the action comprises updating a previously reported beam management reference signal received power and refreshing a receiver beam selection at the user equipment (WO 2018085144, see paragraph [0163], FIG. 6,  when the WTRU enters a beam management (BM) state, the WTRU may stop transmitting reference signals and measurement feedback that are used for narrow beam pair establishment and/or maintenance; the characteristics of beam management procedures may be replaced with the periodicity of reference signal transmission and/or measurement, which includes,  the number of beams to monitor control channel, the number of backup beams to track, the number of beams to report, the types of beams to report, and/or the periodicity of beam feedback reporting may be adapted based on the power state. For example, in BM state  21 or 22 in FIG. 6, the WTRU may be configured to perform lower rate of reference signal transmission, longer measurement intervals, slower/less detailed feedback, and/or perform a beam management procedure with a configuration based on BM state). It would have been obvious for one having ordinary level of skill in (Denoo; [abstract1]).

Regarding claim 9: Li discloses the system of claim 1, wherein the transmitting the request comprises transmitting the request via a channel configured to operate according to a fifth generation communication protocol (Li, see paragraph [0261], UE monitors NR-PDCCH in a sub-frame or TTI, if the UE decodes only the NR-PDCCH on the active BPL successfully, it may follow transmission or reception operation indicated in the NR-PDCCH (which can be a UCI or DCI or paging etc.).

Regarding claim 10: Li discloses a  method, comprising:  a method, comprising: determining, by a user equipment comprising a processor, that a receiving beam is to be changed from a first receiving beam to a second receiving beam based on a receiver beam training procedure; (Li, see paragraphs [0246-0248], in order to replace a degraded serving beam with alternative beam with good quality, a candidate beam measurement and evaluation is performed, the replacement procedure is a recovery procedure called beam recovery phase 2, if qualified beam for replacement are identified form the measurements and evaluation process applied on the candidate beams, regular beam switching and alignment procedures are performed and the recovery process terminates, otherwise, if alternative beams are not identified or switched/aligned within a predefined time budget, beam recovery is failed and radio link failure is declared to trigger the start of RL recovery phase 2, which is LTE like RLF recovery phase 2); 

However, Li does not explicitly teach facilitating, by the user equipment, a transmission, to  network equipment, of a request for authorization to perform an on-demand beam management procedure at the user equipment, wherein the on-demand beam management procedure facilitates switching the receiving beam from the first receiving beam to the second receiving beam or a third receiving and wherein the on-demand beam management procedure mitigates reference signal overhead associated with periodic transmission of beam management reference signals by the network equipment; and based on receipt of a response to the request, updating, by the user equipment, a previously reported beam management reference signal received power and a receiver beam selection at the user equipment. However, Denoo in the same or similar field of endeavor teaches facilitating, by the user equipment, a transmission, to  network equipment, of a request for authorization to perform an on-demand beam management procedure at the user equipment, wherein the on-demand beam management procedure facilitates switching the receiving beam from the first receiving beam to the second receiving beam or a third receiving WO 2018085144, see paragraph [0163], FIG. 6,  when the WTRU enters a beam management (BM) state, the WTRU may stop transmitting reference signals and measurement feedback that are used for narrow beam pair establishment and/or maintenance; the characteristics of beam management procedures may be replaced with the periodicity of reference signal transmission and/or measurement, which includes,  the number of beams to monitor control channel, the number of backup beams to track, the number of beams to report, the types of beams to report, and/or the periodicity of beam feedback reporting may be adapted based on the power state. For example, in BM state  21 or 22 in FIG. 6, the WTRU may be configured to perform lower rate of reference signal transmission, longer measurement intervals, slower/less detailed feedback, and/or perform a beam management procedure with a configuration based on BM state) and wherein the on-demand beam management procedure mitigates reference signal overhead associated with periodic transmission of beam management reference signals by the network equipment WO 2018085144, see paragraph [0201], a WTRU may be configured to perform beam management procedures on-demand based on certain local triggers, like changing the state of certain procedures,  i.e., the beam management procedures may trigger changes to the DRX state of the WTRU, etc.,  even though the local triggers may not affect the DRX state, and see paragraph [0163], FIG. 6,  when the WTRU enters a beam management (BM) state, the WTRU may stop transmitting reference signals and measurement feedback that are used for narrow beam pair establishment and/or maintenance; the characteristics of beam management procedures may be replaced with the periodicity of reference signal transmission and/or measurement, which includes,  the number of beams to monitor control channel, the number of backup beams to track, the number of beams to report, the types of beams to report, and/or the periodicity of beam feedback reporting may be adapted based on the power state. For example, in BM state  21 or 22 in FIG. 6, the WTRU may be configured to perform lower rate of reference signal transmission, longer measurement intervals, slower/less detailed feedback, and/or perform a beam management procedure with a configuration based on BM state; and based on receipt of a response to the request, updating, by the user equipment, a previously reported beam management reference signal received power and a receiver beam selection at the user equipment (WO 2018085144, see paragraph [0163], FIG. 6,  when the WTRU enters a beam management (BM) state, the WTRU may stop transmitting reference signals and measurement feedback that are used for narrow beam pair establishment and/or maintenance; the characteristics of beam management procedures may be replaced with the periodicity of reference signal transmission and/or measurement, which includes,  the number of beams to monitor control channel, the number of backup beams to track, the number of beams to report, the types of beams to report, and/or the periodicity of beam feedback reporting may be adapted based on the power state. For example, in BM state  21 or 22 in FIG. 6, the WTRU may be configured to perform lower rate of reference signal transmission, longer measurement intervals, slower/less detailed feedback, and/or perform a beam management procedure with a configuration based on BM state). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Denoo into Li’s system/method because it would allow beam management procedure.  Such combination would have been obvious to (Denoo; [abstract1]).

Regarding claim 15: Li discloses  the method of claim 10, further comprising: using by the user equipment an unused combination of channel state information to indicate that the beam management procedure is to be started (Li,  see paragraph 0240], FIG. 44, when serving beam quality degradation is detected from the channel state information, lower layers (e.g., PHY or/and MAC) of the UE may keep monitoring the serving beam (e.g., expecting the signal quality would rebound) or/and perform corresponding beam management procedures (e.g., refine the alignment of the serving beams, such as adjust the precoding matrix, beamforming weights, etc.).  


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190349960 to Li (hereinafter “Li”) in view of WO. Pub. 2018085144 to Denoo (hereinafter “Denoo”) and the combination of Li and Denoo is further combined with US. Pub. 20200059285 to Zhang (hereinafter “Zhang”).

Regarding claim 18: Li discloses a  method, comprising: sending, by the network equipment, an instruction to initiate the on-demand receiving beam switching procedure at the user equipment based on the request  and receiving, by network equipment comprising a processor, a request, from a user equipment, to initiate an on-demand Li, see paragraphs [0010], using beam management procedure the current serving beams are replaced with alternative beams, where first measurement and evaluation of the serving beams and other alternative beams is performed where a UE may monitor multiple beams including active and non-active beams; the active beams may be selected by the gNB from a subset of monitored beams; in an example, the beam candidate set is updated and new beam sweeping and beam refining is initiated when most of the monitored beams are downgraded, it should be known that there is no instruction used, the process is done by monitoring beam and performing the necessary action as a result of the outcome of the monitoring, wherein the receiving is based on a receiver beam evaluation procedure performed at the user equipment without prompting from the network equipment (Li, see paragraphs [0246-0248],  in order to replace a degraded serving beam with alternative beam with good quality, a candidate beam measurement and evaluation is performed, the replacement procedure is a recovery procedure called beam recovery phase 2, if qualified beam for replacement are identified form the measurements and evaluation process applied on the candidate beams, regular beam switching and alignment procedures are performed and the recovery process terminates, and if alternative beams are not identified or switched/aligned within a predefined time budget, beam recovery is failed and radio link failure is declared to trigger the start of RL recovery phase 2, which is LTE like RLF recovery phase 2).

However, Li does not explicitly teach and wherein, based on utilization of the on-demand receiving beam switching procedure, a receiver beam training procedure is not triggered periodically by the network equipment; wherein the sending facilitates a reduction of reference signal overhead according to an overhead metric as compared to instead using periodic sending of beam management reference signals; and updating, by the network equipment, a transmission configuration indicator state represented in downlink control information. However, Denoo in the same or similar field of endeavor teaches wherein, based on utilization of the on-demand receiving beam switching procedure, a receiver beam training procedure is not triggered periodically by the network equipment(WO 2018085144, see paragraph [0201], a WTRU may be configured to perform beam management procedures on-demand based on certain local triggers, like changing the state of certain procedures,  i.e., the beam management procedures may trigger changes to the DRX state of the WTRU, etc.,  even though the local triggers may not affect the DRX state, and see paragraph [0163], FIG. 6,  when the WTRU enters a beam management (BM) state, the WTRU may stop transmitting reference signals and measurement feedback that are used for narrow beam pair establishment and/or maintenance; the characteristics of beam management procedures may be replaced with the periodicity of reference signal transmission and/or measurement, which includes,  the number of beams to monitor control channel, the number of backup beams to track, the number of beams to report, the types of beams to report, and/or the periodicity of beam feedback reporting may be adapted based on the power state. For example, in BM state  21 or 22 in FIG. 6, the WTRU may be configured to perform lower rate of reference signal transmission, longer measurement intervals, slower/less detailed feedback, and/or perform a beam management procedure with a configuration based on BM state); wherein the sending facilitates a reduction of reference signal overhead according to an overhead metric as compared to instead using periodic sending of beam management reference signals; and updating, by the network equipment, a transmission configuration indicator state represented in downlink control information(WO 2018085144, see paragraph [0163], FIG. 6,  when the WTRU enters a beam management (BM) state, the WTRU may stop transmitting reference signals and measurement feedback that are used for narrow beam pair establishment and/or maintenance; the characteristics of beam management procedures may be replaced with the periodicity of reference signal transmission and/or measurement, which includes,  the number of beams to monitor control channel, the number of backup beams to track, the number of beams to report, the types of beams to report, and/or the periodicity of beam feedback reporting may be adapted based on the power state. For example, in BM state  21 or 22 in FIG. 6, the WTRU may be configured to perform lower rate of reference signal transmission, longer measurement intervals, slower/less detailed feedback, and/or perform a beam management procedure with a configuration based on BM state). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Denoo into Li’s system/method because it would allow beam management procedure.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduce excessive signaling and avoid the need for separate configuration or control for those aspects between the wireless transmit/receive unit and the network (Denoo; [abstract]).
 
However, Zhang in the same or similar field of endeavor teaches determining antenna panel switching has occurred at a user equipment(Zhang, see paragraph [0028], a BS may be configured to control one or more antenna arrays panel switching to form directional Tx or Rx beams for transmitting or receiving wireless signals, and  different sets of antenna arrays are distributed at different locations to cover different serving areas; each such set of antenna arrays can be referred to as a transmission reception points (TRP). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Zhang into Li’s (Zhang; [abstract]).

Regarding claim 19: Li discloses  the method of claim 18, wherein the sending the instruction comprises: triggering a beam management procedure that instructs the mobile device to report a reference signal received power for a first transmit beam and a second transmit beam (Li, see paragraph [0092], Cell-specific reference signals may also include non-zero-power channel state information (CSI)-reference signals (CSI-RS) transmitted on one or more antenna ports sweeping through different beams (single-beam or multiple beams) in zero or more subframes).  

Regarding claim 20: Li discloses performing a beam management procedure. However, Li does not explicitly teach the method of claim 18, further comprising: prior to the updating receiving, by the network equipment, a selection of a transmission beam from the user equipment; and transmitting, by the network equipment, a channel state information reference signal with repetition, wherein the channel state information reference signal triggers a receiver beam training procedure at the user equipment. However, Zhang in the same or similar field of endeavor teaches the method of claim 18, further comprising: prior to the updating the transmission configuration indicator state, receiving, by the network equipment, a selection of a transmission beam from the Zhang, see paragraph [0133], a processing circuitry may be further configured to perform functions with or without execution of program instructions stored in the memory, which the functions or processes of the PHY layer may include beam link quality measurement, measurement results reporting, L1/L2 control channel or data channel decoding,  and beamforming; in addition the functions may include coding modulation).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Zhang into Li’s system/method because it would allow increase in the transfer rate of each user.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve low end-to-end latency and high energy efficiency (Zhang; [0003]).

Claims 12, 5-8, 11, 14,  and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190349960 to Li (hereinafter “Li”) in view of WO. Pub. 2018085144 to Denoo (hereinafter “Denoo”), and the combination of Li and Denoo is further combined with  US. Pub. 20190253127  to Kang (hereinafter “Kang”).

Regarding claim 2: Li discloses performing a beam management procedure that switches the receiving beam from the first receiving beam to the second receiving Kang, see paragraph[0306],  the UE monitors the PDCCH (or blind decoding), if the PDCCH detection performance is poor as a result of a CRC check, the UE may detect the beam failure and see paragraph[0163], a beam failure event occurs when a quality of a beam pair link of an associated control channel is sufficiently low (e.g., a comparison with a threshold, a timeout of an associated timer, or see paragraph [0514], when block error rates (BLER) of all serving beams are equal to or more than a threshold,  the case is called a beam failure instance, and declaring an error is based on the sampling error rate configured. Note error rate means the number of errors per second this value is defined as a rate ).  In view of the above, having the method of Li and then given the well-established teaching of Denoo, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Denoo  as modified by Kang within the system of Li  as disclosed in Kang  para 0003.
 
Regarding claim 5: Li discloses performing a beam management procedure that switches the receiving beam from the first receiving beam to the second receiving beam. However, Li does not explicitly teach the system of claim 1, wherein the transmitting the request comprises transmitting the request at a first available transmission opportunity via an uplink control channel. However, Kang  in the same or similar field of endeavor teaches the system of claim 1, wherein the transmitting the request comprises transmitting the request at a first available transmission opportunity via an uplink control channel (Kang, see paragraph [0697], the physical uplink control channel (PUCCH) may be used as the beam failure recovery request resource).  ).  In view of the above, having the method of Li and then given the well-established teaching of Denoo, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Denoo  as modified by Kang within the system of Li because it would allow next-generation mobile communication system. Furthermore, all references deal with same field of endeavor, thus modification of Li  by Denoo  as modified by Kang  would have been to achieve very low end-to-end latency, and high energy efficiency as disclosed in Kang  para 0003.

Regarding claim 6: Li discloses  performing a beam management procedure that switches the receiving beam from the first receiving beam to the second receiving beam. However, Li does not explicitly teach the system of claim 5,wherein the operations further comprise: using an unused combination of channel state information to indicate that the beam management procedure is to be started. However, Kang  in the same or similar field of endeavor teaches the system of claim 5,wherein the operations further comprise: using an unused combination of channel state information to indicate that the beam management procedure is to be started ( Li,  see paragraph 0240], FIG. 44, when serving beam quality degradation is detected from the channel state information, lower layers (e.g., PHY or/and MAC) of the UE may keep monitoring the serving beam (e.g., expecting the signal quality would rebound) or/and perform corresponding beam management procedures (e.g., refine the alignment of the serving beams, such as adjust the precoding matrix, beamforming weights, etc.). ).  In view of the above, having the method of Li and then given the well-established teaching of Denoo, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Denoo  as modified by Kang within the system of Li because it would allow next-generation mobile communication system. Furthermore, all references deal with same field of endeavor, thus modification of Li  by Denoo  as modified by Kang  would have been to achieve very low end-to-end latency, and high energy efficiency as disclosed in Kang  para 0003.

Regarding claim 7: Li discloses performing a beam management procedure that switches the receiving beam from the first receiving beam to the second receiving beam. However, Li does not explicitly teach the system of claim 1, wherein the transmitting comprises transmitting the request at a first available transmission opportunity using a reserved physical random access channel that corresponds to a contention-free random access channel resource. However, Kang  in the same or similar field of endeavor teaches the system of claim 1, wherein the transmitting comprises transmitting the request at a first available transmission opportunity using a reserved physical random access channel that corresponds to a contention-free random access channel resource (Kang, see paragraph [0462], a PRACH may be used for the beam transmission request and the PRACH may be a contention-free based PRACH or a contention based PRACH). ).  In view of the above, having the method of Li and then given the well-established teaching of Denoo, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Denoo  as modified by Kang within the system of Li because it would allow next-generation mobile communication system. Furthermore, all references deal with same field of endeavor, thus modification of Li  by Denoo  as modified by Kang  would have been to achieve very low end-to-end latency, and high energy efficiency as disclosed in Kang  para 0003.

Regarding claim 8: Li discloses  performing a beam management procedure that switches the receiving beam from the first receiving beam to the second receiving beam. However, Li does not explicitly teach the system of claim 1, wherein the Kang, see paragraph [0697], the physical uplink control channel  (PUCCH) may be used as the beam failure recovery request resource). ).  In view of the above, having the method of Li and then given the well-established teaching of Denoo, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Denoo  as modified by Kang within the system of Li because it would allow next-generation mobile communication system. Furthermore, all references deal with same field of endeavor, thus modification of Li  by Denoo  as modified by Kang  would have been to achieve very low end-to-end latency, and high energy efficiency as disclosed in Kang  para 0003.

Regarding claim 11: Li discloses  performing a beam management procedure that switches the receiving beam from the first receiving beam to the second receiving beam. However, Li does not explicitly teach the method of claim 10, further comprising performing, by the user equipment, the receiver beam training procedure, comprising: decoding a signal received on a downlink shared channel; and determining that the receiving beam is to be changed from the first receiving beam to the second receiving beam based on a determination that a cyclic redundancy check for the signal received Kang, see paragraph[0306],  the UE monitors the PDCCH (or blind decoding), if the PDCCH detection performance is poor as a result of a CRC check, the UE may detect the beam failure and see paragraph[0163], a beam failure event occurs when a quality of a beam pair link of an associated control channel is sufficiently low (e.g., a comparison with a threshold, a timeout of an associated timer).  In view of the above, having the method of Li and then given the well-established teaching of Denoo, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Denoo  as modified by Kang within the system of Li because it would allow next-generation mobile communication system. Furthermore, all references deal with same field of endeavor, thus modification of Li  by Denoo  as modified by Kang  would have been to achieve very low end-to-end latency, and high energy efficiency as disclosed in Kang  para 0003.

Regarding claim 14: Li discloses performing a beam management procedure that switches the receiving beam from the first receiving beam to the second receiving Kang, see paragraph [0697], , the physical uplink control channel  (PUCCH) may be used as the beam failure recovery request, and both the control channel and data channel use subframe which contains slots). In view of the above, having the method of Li and then given the well-established teaching of Denoo, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Denoo  as modified by Kang within the system of Li because it would allow next-generation mobile communication system. Furthermore, all references deal with same field of endeavor, thus modification of Li  by Denoo  as modified by Kang  would have been to achieve very low end-to-end latency, and high energy efficiency as disclosed in Kang  para 0003.

Regarding claim 16: Li discloses performing a beam management procedure that switches the receiving beam from the first receiving beam to the second receiving beam. However, Li does not explicitly teach the method of claim 10, wherein the facilitating comprises facilitating transmitting the request at a first available transmission slot using a reserved physical random access channel that corresponds to a contention-free random access channel resource. However, Kang  in the same or similar field of endeavor teaches the method of claim 10, wherein the facilitating comprises facilitating Kang, see paragraph [0462], a PRACH may be used for the beam transmission request and the PRACH may be a contention-free based PRACH or a contention based PRACH).  In view of the above, having the method of Li and then given the well-established teaching of Denoo, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Denoo  as modified by Kang within the system of Li because it would allow next-generation mobile communication system. Furthermore, all references deal with same field of endeavor, thus modification of Li  by Denoo  as modified by Kang  would have been to achieve very low end-to-end latency, and high energy efficiency as disclosed in Kang  para 0003.

Regarding claim 17: Li discloses performing a beam management procedure that switches the receiving beam from the first receiving beam to the second receiving beam. However, Li does not explicitly teach the method of claim 10, wherein the facilitating comprises facilitating  transmitting the request at a first available transmission slot by including the request in uplink control information on an uplink shared control channel. However, Kang  in the same or similar field of endeavor teaches the method of claim 10, wherein the facilitating comprises facilitating  transmitting the request at a first available transmission slot by including the request in uplink control information on an uplink shared control channel (Kang, see paragraph [0697], the physical uplink control channel  (PUCCH) may be used as the beam failure recovery request resource).  In view of the above, having the method of Li and then given the well-established teaching of Denoo, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Denoo  as modified by Kang within the system of Li because it would allow next-generation mobile communication system. Furthermore, all references deal with same field of endeavor, thus modification of Li  by Denoo  as modified by Kang  would have been to achieve very low end-to-end latency, and high energy efficiency as disclosed in Kang  para 0003.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190349960 to Li (hereinafter “Li”) in view of WO. Pub. 2018085144 to Denoo (hereinafter “Denoo”)and the combination of Li and Denoo is further combined with US. Pub. 20190124638 to Lim (hereinafter “Lim”).

Regarding claim 3: Li discloses performing a beam management procedure. However, Li does not explicitly teach the system of claim 1, wherein the result is a first result, and wherein the performing, by the user equipment,  the receiver beam evaluation procedure comprises: evaluating low-density parity-check code decoding iterations utilized to decode a downlink shared channel ; and determining that the receiving beam is to be changed from the first receiving beam to the second receiving beam based on a second result of the evaluating indicating that a number of iterations utilized for decoding a downlink shared channel satisfies a defined threshold number of iterations over a defined time interval. However, Lim in the same or similar field of endeavor 20190124638, see paragraph [0131], Table 1 and 2, the information low-density parity-check code decoding iterations (LDPC) and whether LDPC is for beam forming, indicating the length HE PPDU is transmitted in the bandwidth are included in the beam during switching).  In view of the above, having the method of Li and then given the well-established teaching of Denoo, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Denoo as modified by Lim within the system of Li because it would allow to use the same CRC for all STA after individually code information group together. Furthermore, all references deal with same field of endeavor, thus modification of Li  by Denoo  as modified by Lim  would have been to reduce CRC overhead as disclosed in Lim para 0155.

Regarding claim 12: Li discloses performing a beam management procedure. However, Li does not explicitly teach the method of claim 10, further comprising performing, by the user equipment, the receiver beam training procedure, comprising: evaluating low-density parity-check code decoding iterations; and determining that the 20190124638, see paragraph [0131], Table 1 and 2, the information low-density parity-check code decoding iterations (LDPC) and whether LDPC is for beam forming, indicating the length HE PPDU is transmitted in the bandwidth are included in the beam during switching. In view of the above, having the method of Li and then given the well-established teaching of Denoo, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Denoo as modified by Lim within the system of Li because it would allow to use the same CRC for all STA after individually code information group together. Furthermore, all references deal with same field of endeavor, thus modification of Li  by Denoo  as modified by Lim  would have been to reduce CRC overhead as disclosed in Lim para 0155.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190349960 to Li (hereinafter “Li”) in view of WO. Pub. 2018085144 to Denoo (hereinafter “Denoo”)and the combination of Li and Denoo is further combined with US. Pub. 20200076488 to Brunel (hereinafter “Brunel”).

Regarding claim 4: Li discloses performing a beam management procedure. However, Li does not explicitly teach the system of claim 1, wherein the performing comprises using gyroscope data to determine that an orientation of a mobile device. However, Brunel in the same or similar field of endeavor teaches the system of claim 1, wherein the performing  comprises using gyroscope data to determine  that an orientation of the user equipment has switched between a front facing orientation and a back facing orientation (20200076488, see paragraph [0213],   in certain implementations, data from a gyroscope and/or accelerometer is used for beam steering and/or array selection in the UE and the transition may be between front and back facing orientation).   In view of the above, having the method of Li and then given the well-established teaching of Denoo, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Denoo as modified by Brunel within the system of Li because it would allow switching transmit and receive signals switched in time. Furthermore, all references deal with same field of endeavor, thus modification of Li  by Denoo  as modified by Brunel  would have been to achieve  efficient use of spectrum and variable allocation of throughput between transmit and receive directions as disclosed in Brunel para 0116.

Regarding claim 13: Li discloses performing a beam management procedure. However, Li does not explicitly teach the method of claim 10, further comprising performing the receiver beam training procedure, comprising: using gyroscope data to determine an orientation of the mobile device. However, Brunel in the same or similar field of endeavor teaches the method of claim 10, further comprising performing the receiver beam training procedure, comprising: the user equipment has transitioned between a front facing orientation and a back facing orientation (20200076488, see paragraph [0213],   in certain implementations, data from a gyroscope and/or accelerometer is used for beam steering and/or array selection in the UE where the transition is between front and back facing orientation).  In view of the above, having the method of Li and then given the well-established teaching of Denoo, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Denoo as modified by Brunel within the system of Li because it would allow switching transmit and receive signals switched in time. Furthermore, all references deal with same field of endeavor, thus modification of Li  by Denoo  as modified by Brunel  would have been to achieve  efficient use of spectrum and variable allocation of throughput between transmit and receive directions as disclosed in Brunel para 0116.

Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Debebe Asefa/
Examiner, Art Unit 2476

                           /AYAZ R SHEIKH/                           Supervisory Patent Examiner, Art Unit 2476